Citation Nr: 1647068	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  12-05 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus.

5. Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus.

6. Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

7. Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Esq.


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issues of entitlement to service connection for tinnitus, entitlement to service connection for bilateral hearing loss, entitlement to service connection for peripheral neuropathy of the left upper extremity, entitlement to service connection for peripheral neuropathy of the right upper extremity, entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, and entitlement  to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed June 2004 rating decision denied the Veteran's claim for entitlement to service connection for tinnitus.

2. There is evidence associated with the claims file since the June 2004 rating decision that relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1. The June 2004 rating decision that denied entitlement to service connection for tinnitus is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.1103 (2015).

2. New and material evidence has been received since the June 2004 rating decision sufficient to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156 (a), 20.1100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.

The relevant evidence of record at the time of the June 2004 rating decision that denied service connection for tinnitus includes the following: the Veteran's service treatment records (STRs) dated from 1966 to 1968, unremarkable for any complaints, symptoms or diagnosis of tinnitus; and VA medical treatments from 2003 to 2004, also unremarkable for any complaints, symptoms or diagnosis of tinnitus.  The RO denied this claim in the June 2004 rating decision concluding that there was no evidence that the Veteran had tinnitus, much less that it was related his active military status because there was no complaints, treatment or diagnosis of tinnitus during active service.  The Veteran was notified of this decision and of his appellate rights by letter dated July 1, 2004.  He did not appeal.  Therefore, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103.

The Veteran, however, has presented evidence since the June 2004 rating decision that relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus, evidenced by VA medical treatment records indicating that the Veteran has tinnitus.  See VA Audiology Consult report dated January 2010.   In conjunction, the Veteran stated that he was exposed to acoustic trauma while stationed in Korea at the demilitarized zone (DMZ) during active service.  The additionally-submitted medical evidence is not cumulative or redundant of the evidence previously of record and previously considered in the June 2004 rating decision.  Moreover, this additional evidence is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for tinnitus is warranted, but must be remanded for further development.


ORDER

The petition to reopen the claim of entitlement to service connection for tinnitus is granted.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding these claims, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As already discussed above, the medical evidence of record indicates that the Veteran has tinnitus.  See VA Audiology Consult report dated January 2010.  The Veteran has also been diagnosed with sensorineural hearing loss.  Id.  Since the medical evidence indicates that the Veteran has tinnitus and hearing loss and he has maintained that they are the result of exposure to acoustic trauma during service (i.e. artillery and mortar rounds while stationed in Korea at the DMZ), a VA examination is necessary to determine if these disabilities are related to service.

Regarding the Veteran's claims for service connection for bilateral peripheral neuropathy of the upper extremities, he was provided VA examinations in April 2008 and February 2012.  The April 2008 VA examiner attributed the Veteran's neurological symptoms to carpal tunnel while the February 2012 VA examiner opined that the Veteran did not have diabetic neuropathy.  The February 2012 VA examiner stated that the Veteran had peripheral neuropathic symptoms that improved with vitamin D supplements for his significant Vitamin D deficiency.  A September 2013 VA Neurology Consult report, however, reflects the results of an EMG study of the right arm showing right median neuropathy with absent sural sensory response, motor distal latency in the upper limits of normal and slowed motor conduction velocities in the forearm as well as right ulnar neuropathy with slight prolongation of sensory latency and slowed motor conduction velocities in the forearm.  In addition, a November 2011 VA Plastic Surgery Consult report indicated that the Veteran possibly had both - carpal tunnel and neuropathy in the upper extremities.  Further, a December 2013 Pharmacy Note report shows that the Veteran complained of tingling and burning in his upper extremities.  It was noted that the Veteran was then prescribed gabapentin to help with his neuropathy symptoms.  Since there is conflicting medical evidence of record, another VA examination is necessary.

Finally, a review of the record reflects that the Veteran last underwent a VA examination in February 2012 concerning his service-connected bilateral peripheral neuropathy of the lower extremities.  Since then, through his counsel of record, there is indication that these disabilities have worsened.  See Letter dated March 2012 from Robert W. Gillikin, II, Esq.  Accordingly, the Board finds that the Veteran must be afforded a new VA examination to determine the current level of severity of his service-connected disabilities.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA medical treatment records, dated from June 2015, forward.

2. After receipt of all additional treatment records, schedule the Veteran for a VA audiological examination. The claims file, including a copy of this remand, must be made available to the examiner as part of the examination, and the examiner must indicate in his/her report whether the claims file was reviewed. 

All indicated tests and studies should be completed, including the Maryland CNC test and a pure tone audiometry test.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss and tinnitus had their clinical onset during active service or are related to his in-service noise exposure, including all types of weapons fire, artillery, mortars, etc.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

3. Schedule the Veteran for a VA neurological examination of his upper and lower extremities.  The entire claims file must be made available to the examiner for review.  The examination report should indicate that the claims file was reviewed.  The examiner should conduct all indicated tests and studies, and record all pertinent examination findings.

(a) The examiner must identify all current neurological disorders of the Veteran's upper extremities, i.e., carpal tunnel syndrome, peripheral neuropathy, etc.

(b) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neurological disorder of the Veteran's upper extremities had its clinical onset during active service or is related to any incident of service, to include herbicide exposure.

(c) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neurological disorder of the Veteran's upper extremities (to include carpal tunnel syndrome, if present) was either (i) caused by, or (ii) aggravated, or permanently worsened, by his diabetes mellitus.

(d) The examiner should also determine the severity of the Veteran's service-connected peripheral neuropathy of the lower extremities.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

4. Finally, after completing any other development that may be indicated, readjudicate the claims on appeal. If the benefits sought are not granted, the Veteran and his attorney must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


